 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGaray & Co., Inc. and Local 3128, Production andService Employees Union, United Brotherhoodof Carpenters & Joiners of America, AFL-CIO.Case 2-CA-17302April 29, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn October 19, 1981, Administrative Law JudgeArthur A. Herman issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.'The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.DECISIONSTATEMENT OF THE CASEARTHUR A. HERMAN, Administrative Law Judge:This case was heard before me on March 23, 24, and 25,1981, at New York, New York. The charge was filed onJune 11, 1980,t and amended on June 30, by Local 3128,Production and Service Employees Union, United Broth-erood of Carpenters & Joiners of America, AFL-CIO,herein called the Union. The complaint issued on August8, alleging that Garay & Co., Inc., herein called Re-spondent or Company, violated Section 8(a)(1), (3), and(5) of the National Labor Relations Act, as amended.More particularly, the complaint alleges that Respondentviolated the Act in the following manner: SectionUnless otherwise stated, all dates herein occurred in 1980.261 NLRB No. 748(a)(1), by interrogation of, threats to, employees regard-ing their union activities; Section 8(a)(3), by grantingwage increases to discourage employees from engagingin union activities, by discriminatorily laying off employ-ee Jean Thomas,2and by discharging employees JeanineCasale, John McGlyn, Donna Mitchell, Linda McLean,Michele Parsons, and Raya Davidovich because of theirunion activities and failing and refusing to reinstate them;and Section 8(a)(5) by committing the above-describedviolations and failing and refusing to recognize theUnion as the representative of Respondent's employeesfollowing the Union's demand for recognition at a timewhen the Union represented a majority of Respondent'semployees, thereby creating a coercive atmospherewhich has rendered the holding of a fair election impos-sible.Upon the entire record in this case, from my observa-tion of the witnesses and their demeanor, and after dueconsideration of the briefs filed by the General Counseland Respondent, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a New York corporation engaged in themanufacture, sale, and distribution of belts at its plant lo-cated in New York City. During the past year, Respond-ent sold and shipped goods valued in excess of $50,000directly to customers located outside the State of NewYork. The complaint alleges, Respondent admits, and Ifind that Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. LABOR ORGANIZATIONI find that the Union is a labor organization within themeaning of Section 2(5) of the Act.Ill. THE APPROPRIATE UNITRespondent admits, and I find, that all of Respondent'soffice clerical employees, employed by at its facilities at33rd Street, and at 14 Street, New York, New York, ex-clusive of all other employees and supervisors as definedin the Act, constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section9(b) of the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The SettingAs stated above, Respondent is engaged in the manu-facture, sale, and distribution of belts. Prior to June 1980,it was engaged also in the importation, sale, and distribu-' The General Counsel presented no evidence to support this allega-tion. Rather, on examination by Respondent, Thomas clearly stated thatafter she approached Respondent and requested a week's vacation, Re-spondent asked her to take it as a layoff in light of the Company's finan-cial problems, and she agreed. Under the circumstances, the GeneralCounsel moved to withdraw the allegation, and added that it had no ob-jection if I chose to dismiss it. Accordingly, I granted Respondent'smotion to dismiss this allegation.490 GARAY & CO., INCtion of handbags which it purchased from the Orient.During the year 1979, and up to approximately June1980, the Company occupied space in two buildings inNew York City. The 33rd Street facility contained ashowroom and office which housed most of the clericalemployees involved herein. On 14th Street the Companyoccupied two floors, each of which measured 26,000square feet. About one-fifth of one floor was used for themanufacture of belts, and the balance was used for thewarehousing of handbags. The other floor was devotedto the receipt of belt materials, and the manufacture,storage, and shipment of belts. It also included the fac-tory management offices, a few clerical employees, andthe design functions. In 1979, the Company processed84,148 invoices with sales totaling $11,029,127.Sometime in February or early March, Stephen Golubwas hired to be controller of the Company. He was in-terviewed by a member of Respondent's board of direc-tors, and was told that the Company was in financialtrouble. The former president and controller had beendismissed, the Company was out of cash, and the recordswere in a state of total confusion.3On assuming his posi-tion on March 17, Golub was immediately deluged withtelephone calls from creditors demanding payment ofpast due debts. Within the next few weeks, Golub wasable to appraise the situation. He found out that theCompany had two computers, one which was not usedat all and another which was not operating correctly be-cause it was improperly programmed; in addition, theCompany did not know its inventory position; therewere no summaries of what was being produced andsold; the Company owed the bank about $500,000; cashin the bank was virtually zero; accounts payable werearound $900,000; although the accounts receivable ledgershown to Golub indicated S1 million due the Company,the records were so confusing, it was very difficult todetermine just what the receivables were at that time;and the handbag operation was in the process of beingdiscontinued.' In addition, belt sales were dropping.However, Golub was advised by the sales force thatwith the coming of the first market week in May,5salesof belts would improve. This did not prove correct. Theday before the May market week commenced, a signifi-cant portion of the Company's sales force left the Com-pany, thereby leaving the Company unrepresented in aI Golub was called to testify by the General Counsel, and the latterwas permitted to question the witness pursuant to Rule 611 (c) of the Fed-eral Rules of Evidence. Inasmuch as no evidence was offered by theGeneral Counsel or the Charging Party's counsel to refute the factualanalysis presented by the witness, and since Golub impressed me as afrank and honest witness with a great ability to relate succinctly theevents of 1980, 1 credit his testimony.' According to Golub, the handbag operation was extremely unsuc-cessful. It required a tremendous cash outlay. Shipments from the Orientwere made under letters of credit which were exercised when the hand-bags arrived in the U.S. and automatically the bank drew a note payablein 120 days. Thus, paying in advance for merchandise created a cash flowproblem. The Company therefore decided to discontinue the handbag op-eration before Golub came on the scene, and the sale of the handbag in-ventory continued until it was completely liquidated in June.I It seems that the industry has two "market weeks" at which timebuyers come to the showrooms and place their orders for the comingseason. The first market week takes place during the first 2 weeks inMay, and the second market week is held during the first 2 weeks inJune.large portion of the country. Still, the salesmen promisedan increase in sales during the June market week, butthis too did not materialize. Moreover, rumors startedthat the Company was going out of business, so thatbuyers did not place orders during market week for fearthat they would not get deliveries. The Company'srecords show that for the second quarter of the year,sales were down from $2,135,118 in 1979 to $840,537 in1980, bookings were down from $4,439,516 in 1979 to$903,515 in 1980, and the number of invoices processedwere down from 29,400 in 1979 to 2,922 in 1980.6B. The Alleged Unfair Labor PracticesFaced with this condition, Golub testified that he hadto resort to various means to stem the tide of disaster,and that it took him from April to June to accomplish it.His first order of business was to schedule out accountspayable, and then get involved in order processing. Thecomputer was used for whatever little help it couldoffer. The idle computer was sold in April in order toraise some cash. With the discontinuance of the handbagoperation, Golub realized that a consolidation of theCompany's two facilities would be more advantageousboth financially and for better coordination. And so, inearly May it was decided to close down 33d Street,move the showroom to a better location on 5th Avenue,and locate the clerical staff on 14th Street. Sometimearound June 15, Golub informed the clerical employeesabout the impending move, and the actual move oc-curred in the beginning of July. In addition, in June,Golub entered into an arrangement with Dunn and Brad-street whereby the latter would do the collection workfor the Company.Concomitant with these various business moves wasthe all important question of personnel. When Golubbegan working for the Company in March, the Companyemployed either 19 or 20 clerical employees;7the 33dStreet office consisted of 2 accounts payable clerks, 2 ac-counts receivable clerks, 3 credit and collection clerkswho logged in the orders and contacted customers forpayment,' 2 order processing clerks who coded theorders for input into the computer, 3 keypunch operatorswho fed the orders and shipments into the computer, Ipayroll clerk, I data processing clerk who made sure theright information went into the computer, I messenger,and I receptionist; at 14th Street, the Company em-ployed I purchasing clerk and I assistant and I file clerkand I assistant in purchasing and inventory. Also, at 14thStreet, the Company employed approximately 80 produc-tion and maintenance employees who were represented' Testimony by several of the clerical employees confirmed Golub'sfigures regarding the poor financial condition of the Company,7 The parties stipulated to the names and titles of these individuals asbeing employees of the Company from June 1 to June 27. (It. Exh. I.)The General Counsel contends and Respondent denies that Alice Es-teves, listed on the exhibit as "Accounts Payable, Payroll, insurance," isthe office manager, and therefore a supervisor of Respondent. Her dutiesshall be discussed, infraI One credit and collections clerk (Lipnick) was terminated by Golubin April, and, about the same time, Golub hired O'Hagen, an accountspayable clerk because accounts payable had been taken off the computerand Golub needed someone with O'Hagen's ability to handle the manualaccounts payable functions.491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Local 40, International Ladies' Garment Workers'Union. 9On April 17, Golub discharged the office manager,Phoebe Chu, and assumed the responsibility of supervis-ing all of the office clerical employees. He testified thathe "had no one else on the staff who [he] was aware ofwho could fulfill those duties, and one of the things [he]hoped to learn by talking to and being with these peoplea little bit more was to find out who the most valuablemembers of [his] staff were." Golub further testified thatwithin minutes of his discharge of Chu, which occurredin late afternoon, he saw other clerical employees ex-tremely upset over the discharge and preparing to leave,never to return. Golub held an impromptu meeting withthese employes and found out that they were discontenton two counts: First, because of their fondness for Chu,and secondly, they were upset with the way things weregoing with the Company-the president and former con-troller had been discharged; they felt very insecure aboutthe future of the Company; they had been given prom-ises by the president, controller, and Chu that pay rateswould be increased, and now with Chu gone they doubt-ed if they were going to get wage increases. Golub testi-fied that he assured them that now he would get toknow them better and that as soon as possible he wouldreview the salary structure, and that the Company wouldhonor those promises to the extent that it could.'°According to Golub, he worked with the clerical em-ployees for about a month following Chu's discharge,and became well aware of who was most competent andwhat their skills were. Whereupon, on Saturday, May24,1 after receiving notice from one of his showroompersonnel on May 23 that she was leaving the employ ofthe Company 2 weeks later,'2and despite the deteriorat-ing financial position of the Company, Golub reviewedthe personnel records of all of the clerical employees, thesales people and factory management, with a view toseeing what kind of increases could be given with themoney saved by the individual leaving. In all, Golub re-viewed 29 employees' personnel records and concluded,on May 24, that he would give wage increases rangingfrom $15 to $20 to each of 12 employees selected,'3bydividing up the earnings of the person who was leav-ing. " The announcement of these raises, and their effec-tive date, occurred simultaneously on June 6 and coin-cided with the last day of employment of the showroomemployee.With this as background, we come now to the organi-zational activities of the Union vis-a-vis the Company.Jeanine Casale, a credit and collections clerk for theCompany, and a daughter of the president of the Union,testified that she approached her father sometime inApril, and requested that he assist her in organizing theBy June, this number had dwindled to 55.'I Two employees called to testify by the General Counsel, JeanineCasale and Donna Mitchell, confirm Golub's account of the meeting." Golub kept referring inadvertently to that Saturday as May 23. Inas-much as I find no particular significance attached to the exact date, I amcorrecting it accordingly to conform with the calendar."This employee, Marusy, was earning S200 per week." They were primarily office clerical employees." It is Golub's uncontroverted testimony that if the showroom em-ployee had not left, no increases would have been given.Company's office clerical employees. The record estab-lishes that June 2 was the earliest date that any of theUnion's authorization cards were signed; that as of June5, nine employees had signed cards for the Union; thaton June 9, one more card was signed, on June 26 an ad-ditional card was signed, and on June 27, two more wereadded. 15 As stated above in footnote 7, in dispute is thesupervisory status of Esteves. Esteves was employed ona full-time basis sometime in 1978, doing accounts pay-able and keeping records of insurance, disability, and ab-senteeism for payroll purposes. After Chu was dis-charged, Esteves' duties increased to the extent that shenow ordered supplies, kept attendance, trained other em-ployees, and upon instruction from Golub, assigned workto employees named by Golub. Esteves credibly testified,without refutation, that she had none of the supervisoryindicia contained in Section 2(11) of the Act, and Casale,on cross-examination, admitted that she stated in her affi-davit to the Board agent, that Golub was her immediatesupervisor and he was the person who gave orders to theoffice clerical employees. In find, therefore, that Estevesdid not possess the attributes of a supervisor under theAct. Any authority she exercised over employees in di-recting or assigning work had already been designatedby Golub and did not require the use of independentjudgment. I find, further, that by virtue of her skills, Es-teves was a leadperson. Accordingly, I find that Esteveswas not a supervisor within the meaning of the Act, andshall be included in the unit. Under the circumstances, Ifind that the unit consisted of 20 employees, and that theUnion did not achieve majority status until June 26, theday the 1 Ith employee signed a card. 16Golub creditably testified that the first time he learnedof the Union's interest in the Company's employees wason June 5 when he was told by Seversky, a companyvice president, that he had been approached that day bya union representative who told him that the Union rep-resented a majority of the office clerical employees andrequested recognition. Golub stated that he then contact-ed the Company's labor counsel and advised him of theUnion's presence on the premises. Golub told his counselthat he had planned to give raises to several of his em-ployees the very next day, June 6; that he had promisedthe employees in April to review the salary structure andadjust it; that the plan had been formulated on May 24;and that a written list existed since that date which con-tained the names of the employees and the amounts thatthey were to receive. Whereupon counsel advisedGolub, "Well, if you were planning to give them, thenyou have got to give them. If you were not planning togive them, then you can't go ahead and do it now, but1s The employees signed in the following chronological order: On June2-Jeanine Casale, Linda McLean, Rays Davidovich, Jean Hines(Thomas), Patricia Lloyd, and Donna Mitchell; on June 3-Sofya Davi-dovich and Michele Parsons; on June 4-Carmen Acevedo; on June 9-John McGlyn, Jr; on June 26-Maxwell Kuetey; and on June 27-Mil-dred Scantlebury and Marsha Poe. A question arose at the hearing as tothe admissibility of Sofya Davidovich's card. After close scrutiny of theFed. Rule Evid. 901(bX3), and the pertinent case law, I conclude that thecard is admissible in evidence and is being counted, as shown above.'' The General Counsel added inaccurately when he contended, in hisbrief, that 11 employees had signed authorization cards for the Union byJune 9. The correct figure is 10.492 GARAY & CO., INC.whatever you were planning to do, you have to continueto do and you are not allowed to change your plans be-cause a union is suddenly present on the scene."" Andso, on June 6, in the late afternoon, Golub called the em-ployees into his office, one at a time, and told them theincreases they were to receive, effective immediately.isGolub stated that his selection of these employees for in-creases was based on two criteria: The length of timesince the individual's previous raise, and the impositionof additional duties on some of these employees. Golubcontended that he chose June 6 as the day to announcethe increases because he had decided on that day onMay 24 when he formulated the plan, the sales force hadadvised him to expect a flood of orders from Junemarket week and therefore there would be much workfor the clerical employees, and with the showroom em-ployee, Marusy, leaving on June 6, the money becameavailable for distribution among other employees.On June 11, the Union filed a representation petitionwith Region 2 of the Board seeking an election in a unitof office clerical employees employed by the Company,and on June 24 a conference was held at Region 2 to dis-cuss the petition. In the interim, Esteves is alleged tohave interrogated John McGlyn regarding union activityin the office. McGlyn, a computer operator, testified thatEsteves asked him if he had heard anything about theemployees trying to join a union, and when he repliednegatively, she told him that if the employees wentthrough with it, they could possibly lose their jobs orput the Company out of business. Esteves categoricallydenied having such a conversation with McGlyn.'9Inaddition, testimony was elicited from Casale to the effectthat on June 13 and 20, the Company gave parties to theemployees at 4 o'clock in the office, and that at the firstparty, Golub brought some cake in.20That is the sum"The General Counsel, in its brief, attempts to show the implausibilityof such an exchange, by citing J. J. Newberry Co v. N.LR.B., 645 F.2d148 (2d Cir. 1981), in which the employer was advised by the very samelabor counsel as here, not to implement an unannounced but scheduledwage increase in the face of a petition. The General Counsel should notehowever that the Board decision in the Newberry case, which issued onJune 2, 1980 (just 3 days before counsel gave its advice in the instantcase), found that the Employer, by withholding the wage increase, hadviolated the Act. Under the circumstances, such an exchange betweenGolub and his counsel was entirely plausible. However, in any case, reli-ance upon the advice of counsel has never been viewed by the Board asa mitigating circumstance in assessing a violation under the Act. I merelycredit Golub with having the conversation." The following are the employees who received wage increases:Margaret Baptiste and Jeanine Casale, S20 each; Sophia Davidovich,Carmen Acevedo, Pauline Kaplewicz, Alice Lasher, Pat Lloyd, LindaMcLean, Donna Mitchell, Francis O'Hagen, Daisy Ringwater, and JeanThomas, $15 each.'' This allegation and the recital of the facts pertaining thereto, nodoubt are predicated on the General Counsel's assumption that Esteves isa supervisor and that, therefore, such interrogation and threats are viola-tive of Sec. 8(aXl) of the Act. While I am inclined to disbelieveMcGlyn's testimony and credit Esteves in light of the total picture whichI shall discuss, infra, at this point, I shall dismiss the allegation merely onthe grounds of my previous finding that Esteves is not a company super-visor, and therefore cannot bind the Company by the alleged incident.' On cross-examination, Respondent's counsel asked Casale if sheknew that June 13 was Golub's anniversary. To this, Casale replied thatshe did not attend the party.total of the evidence regarding the two parties. 2' Also, asstated previously, about mid-June, Golub advised theemployees of the impending move from 33d Street to14th Street. The June 24 conference failed to result in aconsent election agreement, and so a hearing was set tocommence on June 30.22Christine Kerber, the organizational director for Local40, ILGWU, was called to testify by the General Coun-sel. She stated that in June an anonymous phone call wasreceived in her office from a female who identified her-self as an office clerical employee of the Company; thatthe female said that "the carpenters were organizing ortrying to organize the office workers, but that since wehad a contract with the production workers, they wereinterested to hear what kind of benefits that we had andcould we send somebody down to speak to them."Whereupon Kerber assigned Jose Rivera and PasqualeFonseca to organize the Company's clerical employees.Fonseca testified that he saw Rivera obtain signaturesfrom employees on ILGWU authorization cards.23Donna Mitchell, an employee, testified that she saw aman fitting Rivera's description, in Golub's office onJune 26.On Friday, June 27, the Company told its factory em-ployees that it was shutting the plant down for 2 weeks,effective immediately. Ninety percent of the factory em-ployees were laid off and six office clerical employeeswere terminated. Golub testified that this occurred as aresult of the poor June market week that the Companyexperienced. The active accounts of the Company fellfrom 3,000 to 700, and the closing down of the handbagoperation removed most of the small retailers from theaccount ledger. Golub decided then to sell the secondcomputer because he felt that with 700 accounts the useof a computer became unnecessary. Not having a com-puter, the need for computer operators or keypunch op-erators no longer existed and Golub determined that hewould eliminate the department. This necessitated thedischarge of the three keypunch operators: McGlyn,McLean, and Raya Davidovich. McGlyn testified that hehad signed a card for the Union at a restaurant and giventhe card to the president of the Union; that he had notgotten an increase in wages on June 6; that Golub hadcalled him into his office on June 27 and discharged himafter telling him that he was getting rid of the computerand he had no place to put McGlyn. Neither McLeannor Davidovich was called to testify. Golub further testi-fied as to the discharges of the three credit and collec-tions clerks, Jeanine Casale, Michelle Parsons, andDonna Mitchell. He stated that he had contracted outthe collection work to Dun and Broadstreet in June, andthere was, therefore, no further need for these employ-ees. Mitchell testified that she, Casale, and Parsons werecalled into Golub's office on June 27 and told that the11 Inasmuch as the complaint does not allege these parties to be viola-tive of the Act, I can only assume that the evidence was adduced toshow a pattern of something. But, of what?2 It was at the June 24 conference that Golub learned for the first timethat Jeanine Casale was the daughter of the president of the Union.23 Four such cards were introduced into evidence, three of which weredated June 26, and one June 27. None of the signers had previouslysigned cards for the Union.493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany was suffering from great financial strain, andthat Golub saw the only way to keep it going would bein letting the employees go. Casale stated that Golubtold them he was closing the computer system and hewas trying to cut the real estate in half by moving downto 14th Street, and he fired the three employees.24Analysis and ConclusionsThe essential facts in this case are not in dispute. Theoverwhelming and uncontroverted evidence establishes,without a question of a doubt, that the Company was onthe verge of financial disaster when Golub was hired inMarch 1980 to attempt to stem the tide of collapse. Therecord reflects, without contradiction, that the Companyexperienced a tremendous drop in sales, bookings, andthe number of invoices from 1979 to 1980. Golub wasfaced with the monumental task of trying to turn thebusiness around so that it could survive, and it was a taskthat could not be accomplished overnight. Golub's firstseveral weeks on the job were devoted to assessing thesituation. His first major personnel act was the dischargeof the office manager on April 17. When this brought re-percussions from the office clerical employees, Golubmet with them, listened to their gripes, and promised, assoon as possible, to fulfill prior promises that had beenmade to the employees regarding wage increases. And,on May 24, having now had a sufficient opportunity toreview personnel records and to personally oversee thework of the office clerical employees, and armed withthe resignation of an employee to take place 2 weekshence, he compiled a list of 12 employees, selected to getwage increases, among whom he would split the salaryof the departing employee. All of the above occurredprior to any inkling on management's part that the Unionwas attempting to organize the employees. In fact, theevidence shows that the first authorization cards signedby any employee was dated June 2. Although JeanineCasale testified that the Union began its campaign inApril, I find, in light of the fact that Casale is the daugh-ter of the Union's president and was instrumental inhaving the Union organize, and her card is dated June 2,that the campaign did not start until June 2. However,fortified with 9 cards, the Union made its demand on theCompany on June 5, and on June 6, as planned, Golubannounced the wage increases to the 12 employees.The General Counsel and the Union's counsel arguethat this grant of a wage increase was the Company's re-sponse to the Union's demand for recognition and, assuch, constituted a violation of the Act. Respondentcounters by saying that the granting of the increase wasmerely the implementation of a prior decision that wasawaiting the proper time to occur. The General Counselrelies totally on the timing of the announcement of theincrease. He offers not one shred of evidence to showunion animus on the part of Respondent, nor companyknowledge of who among the employees supported theUnion and were they the same who received the wageincrease. In fact, Golub creditably testified that he neversaw any of the authorization cards nor did he knowwhich of the employees had signed cards. All that the"4 Parsons confirmed the testimony of Mitchell and Casale.General Counsel does is surmise and conjecture over theact of the Respondent. Yet, on cross-examination of theemployees who testified and who were present at theApril 17 meeting, these employees stated that Golub hadpromised to review the wage structure and to give in-creases accordingly. And further, the General Counseloffers no evidence to refute Golub's testimony that thedecision to give the increases was arrived at on May 24to be implemented when the money was available (2weeks later). Rather, the General Counsel merely im-pugns the integrity of Golub by doubting that such wasthe case. It seems to me that the burden of proof lieswith the General Counsel to verify and pinpoint the evi-dence necessary to sustain the allegation of a violation.The mere timing of the act alleged is insufficient. I amconvinced that the action of the Company in grantingthe increases, coming at a time when the Company wasattempting to "stay alive", was not an act to defeat theorganizational effort of the Union, but was the fulfillmentof a promise made previously to the employees whomthis Company needed at that time. I am firmly of thebelief that the action of the Company in implementing onthe wage inrease decision June 6, arrived at on May 24,would have taken place even in the absence of theUnion's demand for recognition on June 5. 1 find there-fore that the granting of the wage increase was not vio-lative of the Act.Subsequent to June 6, the Company's economic pic-ture continued to look bleak, necessitating additional cut-backs. Plans for the consolidation of the Company's op-eration at 14th Street were proceeding apace, transfer ofthe collection function was passed on to Dunn andBroadstreet, and the sale of the second computer wasplanned for July. Under the circumstances, Golub nowresorted to a reduction in staff. With the sale of the com-puter, he no longer needed keypunch operators, and withDunn and Broadstreet handling collections, he no longerneeded collection clerks. And so, he decided to do awaywith those two departments and discharge the employeestherein. This occurred on June 27, at the same time thathe laid off the factory employees for a 2-week period.The General Counsel contends that the discharges of thesix office clerical employees was a direct result of theUnion's organizational activities. Respondent claims thatthis was merely a continuation of an ongoing process tokeep the Company functioning. The General Counselagain relies on the timing of the discharges which fol-lowed closely the June 24 meeting at Region 2 whereGolub discovered for the first time the relationship ofCasale to the president of the Union. The General Coun-sel, while acknowledging Respondent's severe financialcondition, questions either Respondent's business acumenin discharging Casale, an employee who had previouslybeen given a raise, or wonders whether it was not donebecause of her union activity, and applies similar reason-ing to the other discharges. Yet, the Board has affirmedAdministrative Law Judge John C. Miller who stated inDaniel Construction Company, a Division of Daniel Inter-national Corporation, 236 NLRB 193, 197 (1978), "Whileone may question whether the layoffs were premature inview of the 2 weeks of work remaining, this falls within494 GARAY & CO., INC.the area of reasonable managerial judgment that I am notprepared to second guess, absent clear evidence of dis-criminatory motivation." That, too, applies to the instantcase. No where in the entire record does the evidencereveal an antiunion motivation by Respondent. Exceptfor the alleged Esteves-McGlyn incident, which I havedisposed of, supra at fn. 19, to support the General Coun-sel's theory of discrimination, there is a total failure onthe General Counsel's part to produce even a trace ofevidence of any union animus. Rather, Respondent wasknee-deep in financial problems, and resorted to variousmeans to accomplish its purpose, none of which I finddiscriminatory. As the Board stated in Wright Line, Inc.,a Division of Wright Line, Inc., 251 NLRB 1083 (1980):First, we shall require that the General Counselmake a prima facie showing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision. Once this is es-tablished, the burden will shift to the employer todemonstrate that the same action would have takenplace even in the absence of the protected conduct.Even assuming, and I have my doubts, that the GeneralCounsel in the instant case, has made such a prima facieshowing, I believe that the Company has more thanamply demonstrated that its paramount concern was thefinancial welfare of the Company and that the dischargeswould have occurred in any event. To me, the evidencepresented by the General Counsel was too dependentupon supposition and presumption to be probative.Therefore, I conclude and find that Respondent has notviolated the Act by discharging employees Casale, Par-sons, Mitchell, McGlyn, Davidovich, and McLean.Based on the weight of the credible evidence, I findand conclude that by discharging the above-named em-ployees, by granting wage increases, and by withholdingrecognition of the Union, Respondent did not engage inviolations of Section 8(a)(1), (3), and (5) of the Act.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The allegations of the complaint that Respondenthas engaged in unfair labor practices within the meaningof Section 8(a)(1), (3), and (5) of the Act have not beensupported by the evidence.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10O(c) of the Act, I hereby issue the followingrecommended:ORDER 2sThe complaint herein be, and the same hereby is, dis-missed in its entirety.2" In the event no exceptions are filed as provided by Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.495